DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.

Response to Amendment
Applicant submitted amendments to claims 1 and 15 on 11/04/2020.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3-4, 6-8, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley).

Regarding claim 1, Rooney teaches A recovered electric power measuring system in [a petroleum, petrochemical, or chemical plant] comprising a petroleum, petrochemical, or chemical process zone (col 5 lines 45-50, the petrochemical is processed in a manner to extract large electrical energy) comprising: 
(a) at least one processor (fig. 2 120, col 3 lines 55-56 “controller 120, which may be characterized as a programmable microcontroller”);
(b) at least one memory storing computer-executable instructions (fig. 2 120, col 3 lines 55-56 “controller 120, which may be characterized as a programmable microcontroller”, It is known in the art that microcontrollers have memory in order to execute instructions.); and 
(c) at least one receiver configured to receive data from a sensor on an electrical powerline connected to a generator of a power-recovery turbine (fig 3 load sense 128,  col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.”, col 1 lines 58- 60, “A mechanical linkage is coupled to the turbine, and an electrical generator is coupled to the mechanical linkage.”, The generator is part of the power recovery turbine. The cabling which the controller receives sensor data is the powerline. The controller is the receiver.),
 the power- recovery turbine located in a petroleum, petrochemical, or chemical process zone (fig. 1 102 Natural gas wellhead is in the same system as the active pressure reducer stage 108. The active pressure reducer stage contains the power recovery turbine as shown in fig. 3) wherein a portion of a first process stream flows through the power-recovery turbine and generates recovered electric power as direct current (col 4 lines 35-60, “A turbine 140 or similar member receives the flow along STREAM1 (path 136) and uses this pressurized flow to generate mechanical rotation of a first shaft 142 (SHAFT1)… shaft 142 rotates…to pump a working fluid, such as a hydraulic fluid…pressurized hydraulic fluid is transported via the path 146 to a hydraulic motor 148, which rotates a second shaft 150 (SHAFT2)… second shaft 150 engages one side of a continuously variable transmission (CVT) 152, which is configured to drive an output third shaft…third shaft 154 drives the electrical generator 112 of FIG. 1 to generate electrical power”, col 5 lines 1-3 “In other embodiments, as illustrated in FIG. 4 a direct current (DC) generator 160 is used to generate DC power at a suitable voltage” The STREAM1 corresponds to the first process stream and causes a shaft 1 to rotate which then causes a second shaft to move. The second shaft causes a third shaft inside the generator to cause the generator to generate electrical power.), the power- recovery turbine electrically connected to a single DC to AC inverter and the output of the DC to AC inverter (fig. 4, col 5 lines 1-10, “a direct current (DC) generator 160 is used to generate DC power at a suitable voltage which is provided to a converter or inverter 162 for generation of AC power at the appropriate voltage and frequency”)  electrically connected to a [first substation] (fig. 3 electrical grid, col 4 lines 63-68 “power may be supplied to a local electrical grid 156 in a cogeneration arrangement in which power generated by the system 100 is purchased by a local electricity provider”.)
wherein the portion of the first process stream comprises the portion of the first process stream (col 4 lines 35-60, “A turbine 140 or similar member receives the flow along STREAM1 (path 136) and uses this pressurized flow to generate mechanical rotation of a first shaft 142 (SHAFT1)… shaft 142 rotates…to pump a working fluid, such as a hydraulic fluid…pressurized hydraulic fluid is transported via the path 146 to a hydraulic motor 148, which rotates a second shaft 150 (SHAFT2)… second shaft 150 engages one side of a continuously variable transmission (CVT) 152, which is configured to drive an output third shaft…third shaft  in the petroleum, petrochemical, or chemical process zone (col 5 lines 45-50, the petrochemical is processed in a manner to extract large electrical energy)
However, Rooney does not teach a petroleum, petrochemical, or chemical plant, a first substation and wherein the petroleum, petrochemical, or chemical process zone comprises at least one of an alkylation zone, a separation zone, an isomerization zone, a catalytic reforming zone, a fluid catalyst cracking zone, a hydrocracking zone, a hydrotreating zone, a hydrogenation zone, a dehydrogenation zone, an oligomerization zone, a desulfurization zone, an alcohol to olefins zone, an alcohol to gasoline zone, an extraction zone, a distillation zone, a sour water stripping zone, a liquid phase adsorption zone, a hydrogen sulfide reduction zone, a transalkylation zone, a coking zone, and a polymerization zone.
McKinley teaches a petroleum, petrochemical, or chemical plant (0025 “a gas treatment unit 110 may be utilized”)
a first substation (0032 “The IGCC power plant 100 also may include a steam turbine engine 138 and a heat recovery steam generation (HRSG) system 139. The steam turbine engine 138 may drive a second load 140. The second load 140 may also be an electrical generator for generating electrical power.”, 0037 “the power transmission grid 24 may be electrically coupled to distribution systems (e.g., power distribution substations 226). A power distribution substation 226 may include transformers to transform the voltage of the incoming power from a transmission voltage (e.g., 765 kV, 500 kV, 345 kV, or 138 kV) to primary (e.g., 13.8 kV or 4160V) and secondary (e.g., 480V, 230V, or 120V) distribution voltages”)
and wherein the petroleum, petrochemical, or chemical process zone comprises at least one of an alkylation zone, a separation zone (0025 “The gas treatment unit 110… which may include separation of sulfur”, this corresponds to the separation zone), an isomerization zone, a fluid catalyst cracking zone, a hydrocracking zone, a hydrotreating zone, a hydrogenation zone, a dehydrogenation zone, an oligomerization zone, an alcohol to olefins zone, an alcohol to gasoline zone, an extraction zone, a sour water stripping zone, a liquid phase adsorption zone, a hydrogen sulfide reduction zone, a transalkylation zone, a coking zone, and a polymerization zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney with power plant teachings of McKinley because both references are directed to extracting electrical energy from petrochemical facilities and because the teachings of McKinley allow for verifying the power production analysis of a new power plant that is to be connected to the electric grid (McKinley, 0002). 

Regarding claim 3, Rooney and McKinley teaches the system of claim 1.
Rooney further teaches further comprising an Input/Output device to collect the data (col 3 lines 63-67 and col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.” Col 4 lines 10-13, “exemplary output signal from the controller 120 identified in FIG. 2 as an actuator control signal”, The controller is an input and output device. In its input it collects data.)

Regarding claim 4, Rooney and McKinley teaches the system of claim 1.
wherein the processor is configured to evaluate the data (col lines “col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling…P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller receives P2 

Regarding claim 6, Rooney and McKinley teaches the system of claim 1.
Rooney further teaches further comprising a transmitter to transmit a signal to the recovered electric power measuring system (col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such that the turbine constitutes the element across which most if not all of the pressure drop occurs.”, The controller is the transmitter and it transmits an instruction to the turbine in order for the turbine to cause most if not all the pressure drop. The turbine as explained previously is part of the recovered electric power measuring system.)

Regarding claim 7, Rooney and McKinley teaches the system of claim 6.
Rooney further teaches wherein the signal comprises instructions (col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such that the turbine constitutes the element across which most if not all of the pressure drop occurs.”, The controller is the transmitter and it transmits an instruction to the turbine in order for the turbine to cause most if not all the pressure drop.)

Regarding claim 8, Rooney and McKinley teaches the system of claim 6.
Rooney further teaches wherein the signal is transmitted to the turbine (col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such that the turbine constitutes the element across which most if 

Regarding claim 12, Rooney and McKinley teaches the system of claim 1.
Rooney further teaches wherein the turbine comprises a sensor (col 6 lines 47-48, “seized (non-rotating) turbine can be discerned from one or more of the sensors,”)

Regarding claim 13, Rooney and McKinley teaches the system of claim 1.
Rooney further teaches wherein the processor is configured to generate quantitative information (col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling…P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller generates quantitative information in order to understand whether the downstream pressure is within the monitored tolerances.)

Regarding claim 15, Rooney teaches A method for collecting data from a recovered electric power measuring system [in a petroleum, petrochemical, or chemical plant] comprising a petroleum, petrochemical, or chemical process zone (col 5 lines 45-50, the petrochemical is processed in a manner to extract large electrical energy), the method comprising receiving data from a sensor on an electrical powerline connected to a generator of a power-recovery turbine (fig 3 load sense 128,  col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.”, col 1 lines 58-60, “A mechanical linkage is coupled to the turbine, and an electrical , the power-recovery turbine located in petroleum, petrochemical, or chemical process zone (fig. 1 102 Natural gas wellhead is in the same system as the active pressure reducer stage 108. The active pressure reducer stage contains the power recovery turbine as shown in fig. 3) wherein a portion of a first process stream flows through the power-recovery turbine and generates recovered electric power as direct current (col 4 lines 35-60, “A turbine 140 or similar member receives the flow along STREAM1 (path 136) and uses this pressurized flow to generate mechanical rotation of a first shaft 142 (SHAFT1)… shaft 142 rotates…to pump a working fluid, such as a hydraulic fluid…pressurized hydraulic fluid is transported via the path 146 to a hydraulic motor 148, which rotates a second shaft 150 (SHAFT2)… second shaft 150 engages one side of a continuously variable transmission (CVT) 152, which is configured to drive an output third shaft…third shaft 154 drives the electrical generator 112 of FIG. 1 to generate electrical power”, col 5 lines 3-4 “In other embodiments, as illustrated in FIG. 4 a direct current (DC) generator 160 is used to generate DC power at a suitable voltage” The STREAM1 corresponds to the first process stream and causes a shaft 1 to rotate which then causes a second shaft to move. The second shaft causes a third shaft inside the generator to cause the generator to generate electrical power.), the power-recovery turbine electrically connected to a single DC to AC inverter and the output of the DC to AC inverter (fig. 4, col 5 lines 3-10, “a direct current (DC) generator 160 is used to generate DC power at a suitable voltage which is provided to a converter or inverter 162 for generation of AC power at the appropriate voltage and frequency”) electrically connected to a [first substation] (fig. 3 electrical grid, col 4 lines 63-68 “power may be supplied to a local electrical grid 156 in a cogeneration arrangement in which power generated by the system 100 is purchased by a local electricity provider”.), 
wherein the portion of the first process stream comprises a portion of a first process stream col 4 lines 35-60, “A turbine 140 or similar member receives the flow along STREAM1 (path 136) and uses this pressurized flow to generate mechanical rotation of a first shaft 142 (SHAFT1)… shaft 142 rotates…to pump a working fluid, such as a hydraulic fluid…pressurized hydraulic fluid is transported via the path 146 to a hydraulic motor 148, which rotates a second shaft 150 (SHAFT2)… second shaft 150 engages one side of a continuously variable transmission (CVT) 152, which is configured to drive an output third shaft…third shaft 154 drives the electrical generator 112 of FIG. 1 to generate electrical power”) in the petroleum, petrochemical, or chemical process zone, and wherein the petroleum, petrochemical, or chemical process zone (col 5 lines 45-50, the petrochemical is processed in a manner to extract large electrical energy). 
Rooney does not teach in a petroleum, petrochemical, or chemical plant, a first substation, comprises at least one of an alkylation zone, a separation zone, an isomerization zone, a fluid catalyst cracking zone, a hydrocracking zone, a hydrotreating zone, a hydrogenation zone, a dehydrogenation zone, an oligomerization zone, an alcohol to olefins zone, an alcohol to gasoline zone, an extraction zone, a sour water stripping zone, a liquid phase adsorption zone, a hydrogen sulfide reduction zone, a transalkylation zone, a coking zone, and a polymerization zone.
McKinley teaches in a petroleum, petrochemical, or chemical plant (0025 “a gas treatment unit 110 may be utilized”)
 a first substation (0032 “The IGCC power plant 100 also may include a steam turbine engine 138 and a heat recovery steam generation (HRSG) system 139. The steam turbine engine 138 may drive a second load 140. The second load 140 may also be an electrical generator for generating electrical power.”, 0037 “the power transmission grid 24 may be electrically coupled to distribution systems (e.g., power distribution substations 226). A power distribution substation 226 may include transformers to transform the voltage of the incoming 
comprises at least one of an alkylation zone, a separation zone (0025 “The gas treatment unit 110… which may include separation of sulfur”, this corresponds to the separation zone), an isomerization zone, a fluid catalyst cracking zone, a hydrocracking zone, a hydrotreating zone, a hydrogenation zone, a dehydrogenation zone, an oligomerization zone, an alcohol to olefins zone, an alcohol to gasoline zone, an extraction zone, a sour water stripping zone, a liquid phase adsorption zone, a hydrogen sulfide reduction zone, a transalkylation zone, a coking zone, and a polymerization zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney with power plant teachings of McKinley because both references are directed to extracting electrical energy from petrochemical facilities and because the teachings of McKinley allow for verifying the power production analysis of a new power plant that is to be connected to the electric grid (McKinley, 0002).

Regarding claim 16, Rooney and McKinley teaches the method of claim 15.
Rooney further teaches further comprising at least one of displaying or transmitting or analyzing the received data (col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling… a P1 sense signal provided on path 124 from the upstream sensor 104 indicative of P1 pressure sense measurements. A P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such 

Regarding claim 17, Rooney and McKinley teaches the method of claim 15.
Rooney further teaches further comprising analyzing the received data to generate at least one instruction and transmitting the at least one instruction (col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling… a P1 sense signal provided on path 124 from the upstream sensor 104 indicative of P1 pressure sense measurements. A P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such that the turbine constitutes the element across which most if not all of the pressure drop occurs.”, The controller receives the P1 and P2 signal and sends instructions so that the pressure value is within the tolerance range by manipulating the turbine in order to cause the pressure to drop.)

Regarding claim 19, Rooney and McKinley teaches the method of claim 15.
Rooney further teaches further comprising analyzing the received data and generating quantitative information (col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling… a P1 sense signal provided on path 124 from the upstream sensor 104 indicative of P1 pressure sense measurements. A P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller generates quantitative 

Claims 2, 5, 9-10, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of Ikeyama (US PUB. 20160079756, herein Ikeyama) in further view of Abrol et al (US PUB. 20160115839, herein Abrol).

Regarding claim 2, Rooney and Ikeyama teaches the system of claim 1.
Rooney does not explicitly teach wherein the at least one receiver is further configured to receive data on date or time or both.
Abrol does teach wherein the at least one receiver is further configured to receive data on date or time or both (0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, The data is correlated with time.)
It would have been obvious to have modified the turbine and generator teachings of Rooney and the petrochemical plant teachings of Ikeyama with the data collection of the catalyst teachings of Abrol because Abrol’s “selective catalytic reduction (SCR) system may be included in the after treatment system to reduce NOx emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002)

Regarding claim 5, Rooney and Ikeyama teaches the system of claim 1. 
Abrol further teaches wherein the processor (taught by Rooney) is configured to correlate the data (0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, The data is correlated with time).

The system of claim 1.
Rooney and Abrol further teaches further comprising collecting data from multiple systems (0039 lines “emission controller 12 may be configured to receive a user input…user input 94 may include an exhaust gas NO.sub.x setpoint, a desired power (e.g., megawatts), a desired fuel rate, reductant price, electricity price, electricity demand, fuel price, combustor outage intervals, NO.sub.x credits, other financial information, and/or other information related to operation of the turbine system” User input data is data from a different system and user input is collected by the emissions controller.) wherein one system is the recovered electric power measuring system (Rooney, col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.”).

Regarding claim 10, Rooney and Ikeyama teaches the system of claim 1.
Abrol further teaches wherein the processor is configured to generate predictive information (0061 lines 10-16 “extended Kalman filter 158 may model a parameter (e.g., coverage ratio of reductant on the catalyst 50, reaction rate factor of each reactant in the SCR reactor 48, etc.) in the multivariable model 154 as a constant and then estimate the parameter by comparing the model prediction”, The generated model makes a prediction about the catalyst.)

Regarding claim 14, Rooney, Ikeyama and Abrol teach the system of claim 2.
Rooney and Abrol teach wherein the processor is further configured to generate quantitative information (Rooney col lines “col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling…P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense  and further to correlate the quantitative information with the data of time or day or both (Abrol, 0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, This quantitative data is correlated with time.)

Regarding claim 18, Rooney and Ikeyama teaches the method of claim 15.
Abrol further teaches further comprising analyzing the received data and generating predictive information (0061 lines 10-16 “extended Kalman filter 158 may model a parameter (e.g., coverage ratio of reductant on the catalyst 50, reaction rate factor of each reactant in the SCR reactor 48, etc.) in the multivariable model 154 as a constant and then estimate the parameter by comparing the model prediction”, The generated model makes a prediction about the catalyst.)
It would have been obvious to have the turbine and generator teachings of Rooney and the petrochemical plant teachings of Ikeyama with the prediction of the catalyst parameters and data teachings of Abrol because by matching the “model predictions with actual SCR system measurements on NO.sub.x and NH.sub.3 slip. Such techniques may be used to tune the SCR model for different catalyst characteristics, resulting in more flexible implementation of a SCR model (e.g., to different SCR systems) and more accurate and robust emissions control that utilizes the SCR model” (Abrol, 0022).

Regarding claim 20, Rooney and Ikeyama teaches the method of claim 15.
Rooney and Abrol further teaches further comprising receiving data as to date or time or both date and time (Abrol, 0060 lines 15-18, “the coverage ratio of reductant on the , analyzing the received data from the sensor on the electrical powerline to generate quantitative information (Rooney, col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling… a P1 sense signal provided on path 124 from the upstream sensor 104 indicative of P1 pressure sense measurements. A P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller generates quantitative information from received data in order to understand whether the downstream pressure is within the monitored tolerances), and collating the quantitative information and the data as to date or time or both date and time (Abrol, 0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, This quantitative data is collated with time.)
It would have been obvious to have modified the turbine and generator teachings of Rooney and the petrochemical plant teachings of Ikeyama with the prediction of the catalyst parameters and data teachings of Abrol because by matching the “model predictions with actual SCR system measurements on NO.sub.x and NH.sub.3 slip. Such techniques may be used to tune the SCR model for different catalyst characteristics, resulting in more flexible implementation of a SCR model (e.g., to different SCR systems) and more accurate and robust emissions control that utilizes the SCR model” (Abrol, 0022).

Claims 2, 5, 9-10, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley) in further view of Abrol et al (US PUB. 20160115839, herein Abrol).

the system of claim 1.
Rooney and McKinley does not explicitly teach wherein the at least one receiver is further configured to receive data on date or time or both.
Abrol does teach wherein the at least one receiver is further configured to receive data on date or time or both (0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, The data is correlated with time.)
It would have been obvious to have modified the turbine and petrochemical facility teachings of Rooney and McKinley with the data collection of the catalyst teachings of Abrol because Abrol’s “selective catalytic reduction (SCR) system may be included in the after treatment system to reduce NOx emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002)

Regarding claim 5, Rooney and McKinley teaches the system of claim 1. 
Abrol further teaches wherein the processor (taught by Rooney) is configured to correlate the data (0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, The data is correlated with time).

Regarding claim 9, Rooney and McKinley teaches the system of claim 1.
Rooney and Abrol further teaches further comprising collecting data from multiple systems (0039 lines “emission controller 12 may be configured to receive a user input…user input 94 may include an exhaust gas NO.sub.x setpoint, a desired power (e.g., megawatts), a desired fuel rate, reductant price, electricity price, electricity demand, fuel price, combustor outage intervals, NO.sub.x credits, other financial information, and/or other information related to operation of the turbine system” User input data is data from a different system and user input  wherein one system is the recovered electric power measuring system (Rooney, col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.”).

Regarding claim 10, Rooney and McKinley teaches the system of claim 1.
Abrol further teaches wherein the processor is configured to generate predictive information (0061 lines 10-16 “extended Kalman filter 158 may model a parameter (e.g., coverage ratio of reductant on the catalyst 50, reaction rate factor of each reactant in the SCR reactor 48, etc.) in the multivariable model 154 as a constant and then estimate the parameter by comparing the model prediction”, The generated model makes a prediction about the catalyst.)

Regarding claim 14, Rooney, McKinley and Abrol teach the system of claim 2.
Rooney and Abrol teach wherein the processor is further configured to generate quantitative information (Rooney col lines “col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling…P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller generates quantitative information in order to understand whether the downstream pressure is within the monitored tolerances.) and further to correlate the quantitative information with the data of time or day or both (Abrol, 0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, This quantitative data is correlated with time.)

Regarding claim 18, Rooney and McKinley teaches the method of claim 15.
Abrol further teaches further comprising analyzing the received data and generating predictive information (0061 lines 10-16 “extended Kalman filter 158 may model a parameter (e.g., coverage ratio of reductant on the catalyst 50, reaction rate factor of each reactant in the SCR reactor 48, etc.) in the multivariable model 154 as a constant and then estimate the parameter by comparing the model prediction”, The generated model makes a prediction about the catalyst.)
It would have been obvious to have modified the turbine and petrochemical facility teachings of Rooney and McKinley with the data collection of the catalyst teachings of Abrol because Abrol’s “selective catalytic reduction (SCR) system may be included in the after treatment system to reduce NOx emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002).

Regarding claim 20, Rooney and McKinley teaches the method of claim 15.
Rooney further teaches analyzing the received data from the sensor on the electrical powerline to generate quantitative information (Rooney, col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling… a P1 sense signal provided on path 124 from the upstream sensor 104 indicative of P1 pressure sense measurements. A P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller generates quantitative information from received data in order to understand whether the downstream pressure is within the monitored tolerances).

Abrol further teaches further comprising receiving data as to date or time or both date and time (Abrol, 0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, This data is correlated with time), and collating the quantitative information and the data as to date or time or both date and time (Abrol, 0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, This quantitative data is collated with time.)
It would have been obvious to have modified the turbine and petrochemical facility teachings of Rooney and McKinley with the data collection of the catalyst teachings of Abrol because Abrol’s “selective catalytic reduction (SCR) system may be included in the after treatment system to reduce NOx emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley) in view of Barker et al (WO2005010681, herein Barker).

Regarding claim 11, Rooney and McKinley further teach the system of claim 1.
However Rooney and McKinley does not teach wherein the processor is configured to generate regulatory reporting information.
Barker et al does teach wherein the processor is configured to generate regulatory reporting information (0006 lines 1-2 “regulatory information management system further 
It would have been obvious to have modified the turbine and petrochemical facility teachings of Rooney and McKinley with the reporting of generator emissions teachings of Barker because Barker teaches that this regulatory information system delivers a “notifications of when a facility has emissions outside of an acceptable range” (Barker, 0006).

Response to Arguments
Applicant’s arguments, filed 11/04/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive in light of amendments to the claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley).
Applicant argues on pages 9 that Rooney simply removes natural gas from the ground and obtains power from reducing the pressure of the natural gas in the pipeline and does not teach recovered electric power measuring in a petroleum, petrochemical or chemical plant comprising the claimed process zones. 
However, Rooney in combination with McKinley does teach this. Rooney specifically teaches a power recovery turbine in a petrochemical zone as shown in col 4 lines 35-60. The area where the extraction of natural gas from the ground takes place is the petrochemical zone and the turbine that uses pressurized flow to generate electric power is the power recovery turbine. This is then connected to an electric grid. Furthermore, McKinley which is also focused on petrochemical zones for electric power production teaches the claimed separation zone and substation in 0025 and 0037 respectively.  

Applicant then argues on page 12 that Abrol has nothing to do with petrochemical process zones, but Abrol teaches improvements to gas turbine systems which are known as being petrochemical process zones. 
Applicant then argues on page 13 that Barker is not involved in a petrochemical process zone. However, Barker is relied upon for its regulatory teachings and It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the petrochemical zones of Rooney and McKinley because petrochemical zones are under many different regulations and Barker teaches a means for providing notifications when the facility is outside of regulation acceptable range (Barker, 0006).
Therefore, claims 1-20 have been rejected. 

Relevant Prior Art
Klavers et al (US PUB. 20090158737) has been deemed relevant prior art because it is also focused on recovering power from gas turbines. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/TAELOR KIM/Primary Examiner, Art Unit 2156